DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because; see below. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [079] discusses the showings of figure 6 and says six samples of ceramic having the composition SV4 were aged and the leakage current was measured.  Figure 6, while showing each leakage current plot is table over time and that all six lines have the same shape, also shows 6 different leakage values.  Neither the specification nor figure explains why there are six different leakage current values and/or how each of the ceramic samples differ from each.   
Appropriate correction is required.
Claim Objections
Claims 26 and 34 are objected to because of the following informalities:  In claim 26, “alkaline earth compound” should be “alkaline earth metal compound” as found the paragraph 035 of the current specification.  In claim 34, “metal or metalloid” should be “metal and metalloid” since the claimed formulation comprises metal compounds and the metalloid compounds of Sb2O3 and at least one of B2O3 and H3BO3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 26 is indefinite as to the amount of the minor dopant present in the formulation.  In addition, since the amount of the minor dopant is not provided, the amount of ZnO in the formula cannot be determined.  Claims 27-37 depend on claim 26.
Claims 33 and 34 are indefinite since the dopants are “optionally” added.  It is unclear if the additional dopants are needed for the current invention.  
Claim 36 recites (depends on claim 35) the formulation as a powder having “a particle size that is less than the particles size of the ZnO and the one or more additional oxide.”  It is unclear how one may determine the particle size of the powder when the ZnO is “about 1 µm or less.” And, is having one particle having a size less than one ZnO particle meet the claimed limitation or is the average particle being claimed?  
Claim 37 is indefinite since there is no lower limit to the binder and/or plasticizer the amount being “about 2% or less by weight of the formulation.”  It is unclear if the binder and/or plasticizer is required or necessary for the current invention.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 26 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US Pat. 9,601,244.
Regarding claims 26 and 30, Liu teaches a method of preparing a ceramic material, the method comprising:
providing a formulation comprising zinc oxide (ZnO; see col. 3, lines 50-65 “fabrication of zinc oxide varistor”) and at least one minor dopant, wherein the minor dopant comprises an alkali metal compound, an alkaline earth compound, or a combination thereof (alkaline earth metal; claim 5 and Figures 4A-4B); and
heating the formulation at a temperature in a range of about 1100°C to about 1200°C in an atmosphere including oxygen to produce the ceramic material (see col. 5, lines 28-36; “sintering the pressed powder” at 1000°C to about 1300°C).
Regarding claim 29, Liu teaches the method, wherein the formulation is homogenized as a slurry (Block Steps 310, 312, and 314; see col. 5, lines 3-28 and figure 3).
Regarding claim 31, Liu teaches the method, further comprising metallizing the ceramic material with at least one metal electrode (“silver printing and soldering layers”; Block Steps 324 and 325 in figure 3).
Regarding claim 32, Liu teaches the method, wherein the formulation further comprises an oxide of boron and/or an oxide of aluminum (see Table 4A and 4B; specifically “L20G”).
Regarding claim 33, Liu teaches the method, wherein the formulation further comprises one or more additional metal oxides (see Table 4A and 4B; specifically “L20G” with Bi, Co, Mn, Cr, Ni, B, Sb, Al and Ba), optionally wherein the formulation further comprises bismuth(III) .

Claim(s) 26, 27 and 37 is/are rejected under 35 U.S.C. 102a)(1) as being anticipated by Matsuoka, US Pub. 2009/0021341.
Regarding claims 26 and 27, Matsuoka teaches a method of preparing a ceramic material, the method comprising:
providing a formulation comprising zinc oxide (ZnO as the major component; see paragraph 0031) and at least one minor dopant, wherein the minor dopant comprises an alkali metal compound, an alkaline earth compound, or a combination thereof (alkaline earth Ca and/or Ba [see paragraphs 0035, 0064 and 0069] and alkali metal Na and/or Cs [see paragraphs 0068 and 0081]); and
heating the formulation at a temperature in a range of about 1100°C to about 1200°C in an atmosphere including oxygen to produce the ceramic material (sintering the powder at 1000°C to about 1400°C; see paragraphs 0083-0084); and 
controlling the cooling of the sintered body at a rate of 50-1000°C/hour, since too low of the retention (cooling) temperature will cause insufficient densification of the sintered body, and too high of a temperature will cause damages to the electrodes (see paragraph 0083).  
Regarding claim 37, Matsuoka teaches the method, wherein the formulation further comprises a binder and/or plasticizer in an amount of about 2% or less by weight of the formulation (binder at 1-5 wt% or as needed; see paragraph 0075).

Claim(s) 26 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., US Pat. 5,699,035.
Regarding claim 26, Ito teaches a method of preparing a ceramic material, the method comprising:
providing a formulation comprising zinc oxide (ZnO; see col. 2, lines 25-35 “zinc oxide varistor”) and at least one minor dopant, wherein the minor dopant comprises an alkali metal compound, an alkaline earth compound, or a combination thereof (dopants include Bi, Co, Sb, Mn, Cr, K, Cs and/or Ce; see col. 2, lines 55-65); and
heating the formulation at a temperature in a range of about 1100°C to about 1200°C in an atmosphere including oxygen (col. 4, lines 28-29) to produce the ceramic material (see col. 5, lines 53-65; “sintering the powder” at about 400°C to about 1000°C).
Regarding claim 35, Ito teaches the method, wherein the ZnO in the formulation has an average particle size of about 1 µm or less (zinc oxide layer is between about 50 nm to 500 nm and the average particle diameter is between about 10 nm to about 300 nm; see col. 2, lines 38-55) and the formulation comprises one or more additional metal oxides having an average particle size in a range of about 0.5 to about 10 µm (Ito teaches that the varistor layer, which includes the dopant metals, ranges between the two electrodes is less than 10 µm and preferably ranges between 50 nm to 500 nm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 28, Ito teaches the claimed method except a second cooling of the ceramic material at a second cooling rate of less than about 3°C/min.  
However, Ito teaches that cooling rate and/or the controlling of the cooling rate using a “ramping environmental temperature down” (see col. 5, line 52 to col. 6, line 14).  He selectively adjusts the cooling rate temperature and/or the cooling temperature plateau time to control the size of crystals that are formed within the varistor body.  Ito teaches that this process prevents thermal diffusion, thus avoiding operational problems in the final varistor product.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have employed the controlled cooling method taught by Ito, since the controlled cooling prevents unwanted thermal diffusion within the varistor body and prevents damages to the varistor body.    
Regarding claim 36, Ito teaches the claimed invention except for the alkali metal compound or alkaline earth metal compound, or a combination thereof, being present in the formulation as a powder and having a particle size that is less than the particle size of the ZnO and the one or more additional oxides.  
Ito teaches ramp up, maximum temperature, holding duration, and cooling rate (see col. 5, line 14 to col. 6, line 14; also see the discussion for claim 28 above) for the purpose of 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have employed the method taught by Ito, since the method taught by Ito allows for controlling the average crystal grain size and also prevents unwanted thermal diffusion within the varistor body to avoid damages to the varistor.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,170,917 to Cergoli et al. in view of Matsuoka. 
Cergoli teaches the claimed invention, including the formulation, except for the cooling rate.
Matsuoka teaches a method of preparing a ceramic material, the method comprising:
providing a formulation comprising zinc oxide (ZnO as the major component; see paragraph 0031) and at least one minor dopant, wherein the minor dopant comprises an alkali metal compound, an alkaline earth compound, or a combination thereof (alkaline earth Ca and/or Ba [see paragraphs 0035, 0064 and 0069] and alkali metal Na and/or Cs [see paragraphs 0068 and 0081]); and

controlling the cooling of the sintered body at a rate of 50-1000°C/hour, since too low of the retention (cooling) temperature will cause insufficient densification of the sintered body, and too high of a temperature will cause damages to the electrodes (see paragraph 0083). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Matsuoka with Cergoli, since controlling the cooling rate prevents damages to the varistor body.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnold, Jr. et al., teaches doped ZnO (see Table 1 for dopant list).  Eda et al., teaches doped ZnO (see Table 2 for the dopant list).  Itakura et al., teaches sintering the ZnO at high temperatures.  Kato et al. teaches ZnO with alkali dopant (see Table 1).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833